Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2015

                                      No. 04-15-00114-CV

                       Hari Prasad KALAKONDA and Latha Kalakonda,
                                       Appellants

                                                v.

                                ASPRI INVESTMENTS, LLC,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-16394
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        The court has received a letter dated May 21, 2015, from Hari Prasad Kalakonda and
Latha Kalakonda, appellants in Appeal No. 04-15-00114-CV. This appeal is from the trial
court’s final judgment confirming an arbitration award in trial court cause no. 2014-CI-16394.

       In the letter, appellants assert that the proceedings in a new trial court cause (no. 2015-
CI-01910) are integrally related to the issues in this appeal. Appellants request this court to
review the actions of the trial court in trial court no. 2015-CI-01910 in this appeal from trial
court no. 2014-CI-16394.

       We construe the letter as the Kalakondas’ notice of appeal from an order in trial court
cause no. 2015-CI-01910 and a request to consolidate the new appeal with appeal no. 04-15-
00114-CV.

        We order the Clerk of this court to open a new appeal from trial court number 2015-CI-
01910, and to style the appeal, Hari Prasad Kalakonda and Latha Kalakonda, Appellants, v.
Aspri Investments, LLC, Appellee. The new appeal will be Appeal No. 04-15-00340-CV. We
order the Clerk to file copies of appellants’ May 21, 2015 letter and this order in both appeals
and to send copies of the letter and this order to the trial court clerk for filing.

        We order appellants must pay the appellate filing fee for the new appeal to the Clerk of
this court by June 8, 2015. We further order appellants must file an amended notice of appeal in
Appeal No. 04-15-00340-CV by June 8, 2015, identifying and stating the date of the judgment
or order in trial court no. 2015-CI-01910 they are appealing from. If appellants fail to pay the
appellate filing fee or to file an amended notice of appeal as ordered, the new appeal may be
dismissed.

        Appellants must also request the trial court clerk and court reporter to file the record in
the new appeal. If the appeal is from an interlocutory order, the appeal is accelerated and the
record is due ten days after the notice of appeal is filed.

        After a clerk’s record has been filed in the new appeal and if we determine we have
jurisdiction over the appeal, the court will consider whether to consolidate the appeals for
purposes of briefing and argument.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court